Appellant was convicted of an assault with intent to rape a little girl between seven and eight years of age. His penalty is fixed at two years in the penitentiary.
The sole question is raised only by the motion for new trial, which complains that the evidence is insufficient to sustain the verdict.
It would serve no useful purpose in this or any other case, to recite the evidence. We have carefully read and considered it and have reached the conclusion that the evidence is sufficient to sustain the conviction. In addition to our careful study and consideration of this evidence a jury of fair and impartial men, before a fair and impartial trial judge, heard all this evidence, saw the witnesses, their manner of testifying and their manner of examination. The jury found him guilty and the judge sanctioned the verdict. Under the circumstances we do not feel authorized to disturb the verdict.
The judgment is, therefore, affirmed.
Affirmed.